Exhibit 10.1

Performance Stock Unit Award Agreement

PERFORMANCE STOCK UNIT AWARD AGREEMENT VOLT INFORMATION

SCIENCES, INC.

2015 Equity Incentive Plan

This PERFORMANCE STOCK UNIT AWARD AGREEMENT (this “Agreement”), is made as of
June 14, 2018 (the “Grant Date”) between Volt Information Sciences, Inc., a New
York corporation (the “Company”), and [                ] (the “Participant”),
and is made pursuant to the terms of the Company’s 2015 Equity Incentive Plan
(the “Plan”). Capitalized terms used herein but not defined shall have the
meanings set forth in the Plan.

Section 1.    Performance Stock Units. The Company hereby issues to the
Participant, as of the Grant Date, [____] performance stock units (the “PSUs”,
and each, a “PSU”), subject to such vesting, transfer and other restrictions and
conditions as set forth in this Agreement and the Performance Matrix (as defined
below). Each PSU represents the right to receive an amount in cash or Shares as
determined in accordance with Section 3 of this Agreement, subject to the terms
and conditions set forth in this Agreement and the Plan. The Participant’s
target-level award with respect to each Performance Period (as defined below) is
equal to 1/3 of the PSUs granted under this Agreement (each 1/3 portion, a
“Target Award”).

Section 2.    Vesting Requirements.

(a)    Generally. The Participant’s right to receive all or any portion of the
PSUs granted hereunder is contingent upon the Company’s achievement of the
performance goal (the “Stock Price Goal”) specified in the performance matrix
attached as Exhibit A to this Agreement (the “Performance Matrix”), measured at
the end of each “Performance Period” indicated in the Performance Matrix.

As soon as reasonably practicable, but in no event later than 5 days following
the end of the applicable Performance Period, the Company shall determine
whether and to what extent any PSUs have been earned for such Performance Period
and the actual Payout Percentage (as defined in the Performance Matrix) for such
period (the actual date of the Company’s determination, the “Annual Performance
Determination Date”). The Company’s determination of the foregoing shall be
final and binding on the Participant. On the Annual Performance Determination
Date, any PSUs underlying the applicable Target Award which do not vest in
accordance with the immediately preceding sentence shall immediately be
forfeited and cancelled, and the Participant shall not be entitled to any
compensation or other amounts with respect thereto. Except as otherwise provided
herein, the vesting of any PSUs shall be subject to the Participant’s continuous
service with the Company or its Affiliates (“Service”) from the Grant Date
through the end of the applicable Performance Period.

(b)    Terminations of Service. Except as otherwise provided in Section 2(d)
below, upon the occurrence of a termination of the Participant’s Service for any
reason, all outstanding and unvested PSUs shall immediately be forfeited and
cancelled, and the Participant shall not be entitled to any compensation or
other amount in respect thereof.

(c)    Change in Control. Notwithstanding anything in the Plan to the contrary,
if upon a Change in Control the Participant does not receive a Replacement Award
in respect of the



--------------------------------------------------------------------------------

Performance Stock Unit Award Agreement

 

PSUs, then (i) if such Change in Control occurs on or before the first
anniversary of the Grant Date, the Participant shall vest in a portion of the
PSUs, determined by multiplying the total number of PSUs granted under this
Agreement (i.e., the target number of PSUs) by a fraction, the numerator of
which is the number of full months elapsed from the Grant Date through the
effective date of such Change in Control (with any month in which at least 15
days has passed to be deemed a full month for purposes of the foregoing, and in
any event not to exceed 12 months), and the denominator of which is 36, and any
PSUs that do not vest after giving effect to the foregoing sentence shall be
immediately cancelled and forfeited (including any PSUs potentially issuable in
excess of the target number of PSUs), and (ii) if such Change in Control occurs
after the first anniversary of the Grant Date, then any PSUs that are unvested
as of immediately prior to the Change in Control shall vest as of the effective
date of the Change in Control based on target level achievement with respect to
the applicable Stock Price Goal(s). With respect to any PSUs that vest as a
result of the foregoing sentence, the “Annual Performance Determination Date” as
used in Section 3 of this Agreement shall mean the effective date of the Change
in Control. For the avoidance of doubt, if the Participant receives a
Replacement Award in respect of the PSUs granted under this Agreement (i.e., the
target number of PSUs) (the “Replacement PSUs”), then such Replacement PSUs
shall vest solely on the passage of time and will no longer be subject to any
Stock Price Goal conditions.

(d)    Involuntary Termination following a Change in Control. If a Participant
incurs an Involuntary Termination of Service on or prior to the second
anniversary of the closing of a Change in Control, the Replacement PSUs will
vest based on the following schedule: (i) if such Change in Control occurred on
or before the first anniversary of the Grant Date, then on the effective date of
the Participant’s Involuntary Termination the Participant shall vest in a
portion of the Replacement PSUs, determined by multiplying the number of
unvested Replacement PSUs by a fraction, the numerator of which is the number of
full months elapsed from the Grant Date through the effective date of such
Involuntary Termination (with any month in which at least 15 days has passed to
be deemed a full month for purposes of the foregoing, and in any event not to
exceed 12 months), and the denominator of which is 36, and any Replacement PSUs
that do not vest after giving effect to the foregoing sentence shall be
immediately cancelled and forfeited, and (ii) if such Change in Control occurred
after the first anniversary of the Grant Date, then any Replacement PSUs that
are unvested as of immediately prior to such termination shall become fully
vested as of the date of such Involuntary Termination. With respect to any
Replacement PSUs that vest as a result of the foregoing sentence, the “Annual
Performance Determination Date” as used in Section 3 of this Agreement shall
mean the effective date of the Participant’s Involuntary Termination.

Section 3.    Settlement.

(a)    Cash Settlement. As soon as reasonably practicable following the
applicable Annual Performance Measurement Date (and in any event, within 10 days
following the applicable Annual Performance Measurement Date), any PSUs that
become vested and non-forfeitable shall be settled by the Company’s delivery to
the Participant of an amount in cash equal to the product of (A) the number of
PSUs that vested and became non-forfeitable pursuant to Section 2 hereof,
multiplied by (B) the lesser of (i) the closing price of a Share on the
applicable Annual Performance Determination Date, and (ii) 2x the closing price
of a Share on the Grant Date (the amount referred to in subsection (ii), the
“Cap Price”).



--------------------------------------------------------------------------------

Performance Stock Unit Award Agreement

 

(b)    Company Discretion to Settle PSUs in Shares. Notwithstanding the
foregoing, to the extent that there are shares of common stock available for
issuance under the 2015 Plan or any successor plan at the time the PSUs are
settled (or any portion of the PSUs are settled), then the Company may, in its
sole discretion, determine to settle the applicable PSUs (or any portion of the
applicable PSUs) by delivering to the Participant a number of Shares equal to
the number of PSUs vesting.

(c)    Settlement on a Change of Control. With respect to any PSUs that vest and
become settled upon a Change in Control, the Committee will have the discretion
to settle such PSUs in either (i) cash, as calculated in accordance with
Section 3(a) hereof, or (ii) in the form of other consideration received by the
Company’s shareholders in connection with such Change in Control; provided, that
any cash received by the Participant will be subject to the application of the
Cap Price. Notwithstanding the foregoing, in connection with a Change in
Control, the Committee shall have the discretion to waive the application of the
Cap Price.

Section 4.    Restrictions on Transfer. No PSUs (nor any interest therein) may
be sold, assigned, alienated, pledged, attached or otherwise transferred or
encumbered by the Participant otherwise than by will or by the laws of descent
and distribution, and any such purported sale, assignment, alienation, pledge,
attachment, transfer or encumbrance shall be void and unenforceable against the
Company or any Affiliate; provided that the designation of a beneficiary shall
not constitute a sale, assignment, alienation, pledge, attachment, transfer or
encumbrance. Notwithstanding the foregoing, at the discretion of the Committee,
PSUs may be transferred by the Participant solely to the Participant’s spouse,
siblings, parents, children and grandchildren or trusts for the benefit of such
persons or partnerships, corporations, limited liability companies or other
entities owned solely by such persons, including, but not limited to, trusts for
such persons.

Section 5.    Investment Representation. The Participant is acquiring the PSUs
for investment purposes only and not with a view to, or in connection with, the
public distribution thereof in violation of the Securities Act of 1933, as
amended (the “Securities Act”). No Shares shall be acquired unless and until the
Company and/or the Participant shall have complied with all applicable federal
or state registration, listing and/or qualification requirements and all other
requirements of law or of any regulatory agencies having jurisdiction, unless
the Committee has received evidence satisfactory to it that the Participant may
acquire such Shares pursuant to an exemption from registration under the
applicable securities laws. The Participant understands and agrees that none of
the PSUs and none of the Shares issued in respect thereof (if any), may be
offered, sold, assigned, transferred, pledged, hypothecated or otherwise
disposed of except in compliance with this Agreement and the Securities Act
pursuant to an effective registration statement or applicable exemption from the
registration requirements of the Securities Act and applicable state securities
or “blue sky” laws. Notwithstanding anything herein to the contrary, the Company
shall have no obligation to deliver any Shares hereunder or make any other
distribution of benefits hereunder unless such delivery or distribution would
comply with all applicable laws (including, without limitation, the Securities
Act), and the applicable requirements of any securities exchange or similar
entity.

Section 6.    Adjustments. The PSUs granted hereunder shall be subject to
adjustment as provided in Section 4(b) of the Plan.



--------------------------------------------------------------------------------

Performance Stock Unit Award Agreement

 

Section 7.    No Right of Continued Service. Nothing in the Plan or this
Agreement shall confer upon the Participant any right to continued Service.

Section 8.    Tax Withholding. This Agreement and the PSUs shall be subject to
tax and/or other withholding in accordance with Section 17(e) of the Plan.

Section 9.    No Rights as a Stockholder; Dividends. The Participant shall not
have any privileges of a stockholder of the Company with respect to any PSUs,
including without limitation any right to vote any Shares potentially issuable
in respect of such PSUs or to receive dividends or other distributions in
respect thereof, unless and until Shares have actually been delivered to the
Participant in respect of such PSUs in accordance with Section 3(b) of this
Agreement. Notwithstanding the foregoing, any dividends payable with respect to
the PSUs during the period from the Grant Date through the date the applicable
PSUs are settled in accordance with Section 3 hereof will accumulate in cash and
be payable to the Participant on a deferred basis, but only to the extent that
the PSUs vest in accordance with the Performance Matrix and Section 2 hereof. In
no event shall the Participant be entitled to any payments relating to dividends
paid after the earlier to occur of the settlement or forfeiture of the
applicable PSUs and, for the avoidance of doubt, all accumulated dividends shall
be forfeited immediately upon the forfeiture or cancellation of the PSUs or
applicable portion thereof.

Section 10.    Clawback. The PSUs will be subject to recoupment in accordance
with any existing clawback policy or clawback policy that the Company may be
required to adopt pursuant to the listing standards of any national securities
exchange or association on which the Company’s securities are listed or as may
otherwise be required by the Dodd-Frank Wall Street Reform and Consumer
Protection Act or other applicable law. In addition, the Board may impose such
other clawback, recovery or recoupment provisions as the Board determines
necessary or appropriate, including but not limited to a reacquisition right in
respect of previously acquired cash or property upon the occurrence of Cause.
The implementation of any clawback policy will not be deemed a triggering event
for purposes of any definition of “good reason” for resignation or “constructive
termination.”

Section 11.    Amendment and Termination. Subject to the terms of the Plan, any
amendment to this Agreement shall be in writing and signed by the parties
hereto. Notwithstanding the immediately-preceding sentence, subject to the terms
of the Plan, the Committee may waive any conditions or rights under, amend any
terms of, or alter, suspend, discontinue, cancel or terminate, this Agreement
and/or the PSUs; provided that, subject to the terms of the Plan, any such
waiver, amendment, alteration, suspension, discontinuance, cancellation or
termination that would materially impair the rights of the Participant or any
holder or beneficiary of the PSUs shall not be effective without the written
consent of the Participant, holder or beneficiary.

Section 12.    Construction. The PSUs granted hereunder is granted by the
Company pursuant to the Plan and is in all respects subject to the terms and
conditions of the Plan. The Participant hereby acknowledges that a copy of the
Plan has been delivered to the Participant and accepts the PSUs hereunder
subject to all terms and provisions of the Plan, which are incorporated herein
by reference. In the event of a conflict or ambiguity between any term or
provision contained herein and a term or provision of the Plan, the Plan will
govern and prevail.



--------------------------------------------------------------------------------

Performance Stock Unit Award Agreement

 

The construction of and decisions under the Plan and this Agreement are vested
in the Committee, whose determinations shall be final, conclusive and binding
upon the Participant.

Section 13.    Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of New York, without giving effect to the
choice of law principles thereof.

Section 14.    Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

Section 15.    Binding Effect. This Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective heirs, executors,
administrators, successors and assigns.

Section 16.    Entire Agreement. This Agreement and the Plan constitute the
entire agreement between the parties with respect to the subject matter hereof
and thereof.

[SIGNATURES ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

Performance Stock Unit Award Agreement

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the Grant Date.

 

VOLT INFORMATION SCIENCES, INC. By:                                   
                                               

Name:   Title:  

 

PARTICIPANT   Participant’s Signature

Name:     Address:    



--------------------------------------------------------------------------------

Performance Stock Unit Award Agreement

 

EXHIBIT A

Performance Matrix

The Stock Price Goal (as defined below) shall be measured as of the end of each
of the following one-year, two-year, and three-year measurement periods (each, a
“Performance Period”):

June 14, 2018 through June 14, 2019 (“Performance Year 1”)

June 14, 2018 through June 14, 2020 (“Performance Year 2”)

June 14, 2018 through June 14, 2021 (“Performance Year 3”)

The “Stock Price Goal” shall be determined by using the 20 trading-day average
stock price prior to and including the last day of the applicable Performance
Period.

The “Payout Percentage” shall be determined as follows for each Performance
Period:

PERFORMANCE YEAR 1

 

Performance Level

  

Performance Year 1 Stock Price Goal

  

Payout Percentage

Below Threshold Level

   < $[___]   

0% of the Target Award for

Performance Year 1

Threshold

   $[___]    50% of the Target Award for Performance Year 1

Target

   $[___]    100% of the Target Award for Performance Year 1

Maximum

   ³ $[___]    200% of the Target Award for Performance Year 1

PERFORMANCE YEAR 2

 

Performance Level

  

Performance Year 2 Stock Price Goal

  

Payout Percentage

Below Threshold Level

   < $[___]    0% of the Target Award for Performance Year 2

Threshold

   $[___]    50% of the Target Award for Performance Year 2

Target

   $[___]    100% of the Target Award for Performance Year 2

Maximum

   ³ $[___]    200% of the Target Award for Performance Year 2



--------------------------------------------------------------------------------

Performance Stock Unit Award Agreement

 

PERFORMANCE YEAR 3

 

Performance Level

  

Performance Year 3 Stock Price Goal

  

Payout Percentage

Below Threshold Level

   < $[___]   

0% of the Target Award for

Performance Year 3

Threshold Level

   $[___]    50% of the Target Award for Performance Year 3

Target Level

   $[___]    100% of the Target Award for Performance Year 3

Maximum Level

   ³ $[___]    200% of the Target Award for Performance Year 3

Straight-line interpolation shall be used to determine the Payout Percentage for
any Stock Price Goal that falls between Threshold Level and Target Level and
between the Target Level and the Maximum Level, based upon the Payout
Percentages set forth above.